NUMBER 13-14-00309-CR

                             COURT OF APPEALS

                     THIRTEENTH DISTRICT OF TEXAS

                        CORPUS CHRISTI - EDINBURG


WILLIAM DAVID PARSONS,                                                     Appellant,

                                           v.

THE STATE OF TEXAS,                                                         Appellee.


                       On appeal from the 36th District Court
                          of San Patricio County, Texas.


                             ORDER TO FILE BRIEF
                 Before Justices Garza, Benavides, and Perkes
                               Order Per Curiam

       This cause is before the Court on the State’s second motion for extension of time

to file the brief in this matter. The State’s brief in this matter was originally due on

January 7, 2015. The State has previously requested and received one prior extension

of time to file the brief.
       The Court, having fully examined and considered the extension previously granted

in this cause, is of the opinion that the State’s motion for extension of time should be

granted with order.

       Accordingly, we GRANT the State’s second motion for extension of time and

ORDER the State to file the brief on or before April 8, 2015. No further extensions will

be granted absent exigent circumstances.



                                                            PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
12th day of March, 2015.




                                           2